Citation Nr: 1439284	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-16 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right lower quadrant abdominal neuralgia on a schedular basis.

2.  Entitlement to an initial rating in excess of 10 percent for right lower quadrant abdominal neuralgia an extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2013). 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his son

ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from March 1962 to April 1969.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In the July 2008 decision, the RO denied entitlement to a TDIU.  In the March 2011 decision, the RO granted service connection for right lower quadrant abdominal neuralgia and assigned a noncompensable rating, effective April 5, 2010.

By rating decision in November 2011, the RO increased the disability rating for right lower quadrant neuralgia to 10 percent, effective April 5, 2010.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status. 

In July 2010, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO regarding the issue of entitlement to a TDIU, and in June 2014, he and his son testified at a Board video-conference hearing before the undersigned Veterans Law Judge regarding all issues on appeal.  Copies of the hearing transcripts have been associated with the record.  

The Board further notes that, in addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefit Management System (VBMS), associated with the Veteran's claims.  A review of these electronic files  reveals that, with the exception of the Board hearing transcript and VA treatment records dated to October 2013 located on Virtual VA, the records are either duplicative of the documents in the claims file or irrelevant to the issues on appeal. 

It is unclear whether the additional VA treatment records were considered by the RO in the statement of the case issued in January 2014 with respect to the issue of 
entitlement to an initial rating in excess of 10 percent for right lower quadrant abdominal neuralgia.  However, review of these records show that they do not address the severity of the Veteran's neuralgia and, thus, are not pertinent to this matter.  As this evidence is not pertinent to the claim decided herein, waiver of RO consideration of this evidence is not necessary.  38 C.F.R. § 20.1304(c).   

At the June 2014 Board hearing, the Veteran appeared to raise a claim for service connection for an acquired psychiatric disorder as secondary to his service-connected disabilities.  As this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is not currently before the Board and is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to an initial rating in excess of 10 percent for right lower quadrant abdominal neuralgia on an extraschedular basis under 38 C.F.R. § 3.321(b)(1), and entitlement to a TDIU are  addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's right lower quadrant abdominal neuralgia has been assigned a maximum schedular 10 percent rating under Diagnostic Code 8530, and no other diagnostic codes are applicable.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for right lower quadrant abdominal neuralgia have not been met on a schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8730 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran's appeal arises from disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's VA treatment records, Social Security Administration (SSA) records and VA examination reports.  Moreover, the Veteran's statements and Board hearing testimony in support of the claim decided herein are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.   

Additionally, the Veteran was afforded VA examinations in October 2010 and February 2013 to evaluate the severity of his service-connected right lower quadrant abdominal neuralgia.  The Board finds that the VA examinations are adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provides detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent February 2013 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

Additionally, in June 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.  § 3.103(c)(2)  requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2014 hearing, the Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the functional impact the Veteran's neuralgia disability had on his daily life and employment, to include a description of the nature and severity of the symptoms associated with such disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Initial Higher Rating for Right Lower Quadrant Abdominal Neuralgia

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Further, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's right lower quadrant abdominal neuralgia has been rated by analogy under Diagnostic Code 8730 for neuralgia of the ilioinguinal nerve.  Under Diagnostic Code 8530 for paralysis of the ilioinguinal nerve, Diagnostic Code 8630 for neuritis of the ilioinguinal nerve, and Diagnostic Code 8730 for neuralgia of the ilioinguinal nerve, a 10 percent rating is warranted for severe to complete paralysis.  A maximum 10 percent disability rating is assigned for neuritis and neuralgia of the ilioinguinal nerve analogously when these disorders cause manifestations analogous to severe to complete paralysis.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8530, 8630, 8730.

The Veteran filed his claim for a service connection for right quadrant abdominal neuralgia in April 2010.  He was afforded a VA examination in October 2010.  The Veteran reported constant pain in the right lower quadrant that was sharp, burning, and stabbing, and worsened with walking, bending and twisting.  The only relief was stretching out in his recliner.  The Veteran reported that he had previously been employed as a sales representative, but was unable to work due to his pain.  The Veteran began receiving SSA disability benefits in 2007.  On examination, there was tenderness to guarding in the right lower quadrant with deep palpation.  The examiner noted that an EMG was normal.  The examiner found that neuralgia was present and indicated that the Veteran reported he was unable to work due to pain and consequences of medication.  He experienced decreased concentration, difficulty following instructions, decreased mobility, problems with lifting and carrying, lack of stamina, and pain.  There were also effects on his daily activities because his disability limited him from lifting, vacuuming, walking, bending, twisting, and playing with grandchildren.  The examiner opined that the Veteran right lower quadrant pain was related to his peristomal hernia repair.  

The Veteran was afforded another VA examination in February 2013.  The diagnosis was neuralgia of the ilioinguinal nerve.  It was noted that the Veteran complained of abdominal pain with the only explanation given as neuralgia.  Strength examination, reflex examination, and sensory examination were all normal.  The Veteran's gait was also normal.  The examiner observed that the Veteran had neuralgia affecting the left ilio-inguinal nerve, but it did not cause paralysis or sensory dysfunction.  Rather, it resulted in pain.  Given the lack of neurological findings, the examiner did not address whether the Veteran had complete or incomplete paralysis.  Although the Veteran used a cane regularly, it was not for his ilioinguinal neuralgia.  The examiner opined that this disability did not impact the Veteran's ability to work.  

VA treatment records also document complaints of abdominal pain.  At the Board hearing, the Veteran testified that he experienced constant severe pain due to his disability.  He reported that it hurt to walk and it was extremely difficult to walk upstairs and get in and out of the car.  He could only walk five to 10 minutes and then had to quit due to pain.  Essentially, any movement was painful and he did not do much activity.  He also testified that sitting in one position for a long time was uncomfortable.  Upon questioning, he indicated that he did not experience any other symptoms just constant pain.  

As noted above, the current 10 percent evaluation is the maximum schedular rating provided for under Diagnostic Code 8730.  Moreover, the Veteran has already been awarded separate ratings for residuals of ruptured colon, to include abdominal scars and hernia, and no other residuals have been observed or reported.  Importantly, as the Veteran's primary symptom is constant pain associated with his neuralgia as he reported at the Board hearing, there are no other applicable diagnostic codes.  Again, there have been no findings of diminished strength, sensation or reflexes associated with the Veteran's neuralgia.  In sum, there is no basis for assigning a schedular rating in excess of the current 10 percent for the Veteran's right lower quadrant abdominal neuralgia.  

Moreover, as the Veteran has been awarded the maximum rating possible under the applicable diagnostic code throughout the course of the appeal, there is no basis for assigning staged ratings under Fenderson, supra.

As discussed further below, the Board has determined that this matter should be referred for extra-schedular consideration.  However, again, the Board finds that the Veteran's claim for a rating in excess of 10 percent on a schedular basis must be denied.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 10 percent for right lower quadrant abdominal neuralgia on a schedular basis is denied.


REMAND

Relevant to the remaining claims on appeal, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide such claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the issue of whether a higher rating is warranted for right lower quadrant abdominal neuralgia on an extraschedular basis, the Board observes that VA regulations provide that, to accord justice in the exceptional case where the scheduler evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service is authorized to approve an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, by regulation, an extraschedular rating may be considered when a case presents "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  Id.  

In the instant case, at the Board hearing, the Veteran testified to constant, severe pain that affected his ability work as well as his ability to perform daily activities.  In this regard, the Veteran reported numerous restrictions with walking, sitting, and simple movement.  Thus, it appears that the severe constant pain described by the Veteran may result in functional loss that is not adequately addressed under the rating criteria for neuralgia of the ilioinguinal nerve.  As such, the Board finds that this case should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration.  

Moreover, the outcome of his remanded claim for an increased rating for right lower quadrant abdominal neuralgia will impact the Veteran's TDIU claim and, thus, the latter claim is inextricably intertwined with the former claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, such claim should be adjudicated prior to adjudication of his TDIU claim.  

Importantly, with respect to the Veteran's claim for TDIU, the claims file includes a December 2006 opinion from the Veteran's VA physician indicating that the Veteran was unable to stand, walk, bend, twist, or sit for extended periods of time.  Further, due to his pain medication, his ability to concentrate was impaired.  The examiner opined that it was very unlikely that the Veteran would ever be capable of returning to gainful employment considering his age and multiple other chronic health problems.  Moreover, the claims file shows that the Veteran is in receipt of SSA disability benefits due to his residual symptoms from his hernia repair.  A July 2008 VA examination report also indicated that the Veteran had ongoing abdominal pain that would make it difficult for him to engage in any strenuous physical activities.  The Veteran was observed changing positions, guarding on movement, and reporting pain on strength testing during the examination.  The Veteran's age and chronic conditions contributed to his inability to be productively employed.  

However, the February 2013 VA examiner indicated that examination of the Veteran's abdominal condition did not reveal any objective evidence of impact on the ability to work and indicated that his general state of debility may be related to his advanced age and causes other than his claimed condition, but the examiner could not speculate as the Veteran refused to discuss other conditions and only wanted to focus on chronic abdominal pain.  He further indicated that the Veteran's other service-connected intestinal surgery residuals and hernia conditions did not impact his ability to work.  However, the examiner did not offer any sort of rationale for these findings especially given the reported impact on his daily activities as described by the Veteran as well as the fact that he was receiving SSA disability benefits for his residual hernia disabilities.   

In subsequent statements and at the Board hearing, the Veteran testified that he believed this examination was inadequate as it did not evaluate the functional impact of his service-connected disabilities on his daily activities.  The Veteran also testified that he was unable to return to work as a sales representative following his surgery due to his functional limitations.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the lack of rationale to support the examiner's findings, the Board finds that another VA examination should be afforded to the Veteran to address the Veteran's functional impairment due to his service-connected disabilities, to include the medications taken for such disabilities.       

Additionally, a review of the January 2014 supplemental statement of the case reveals that the AOJ considered the Veteran's Vocational Rehabilitation records, which, according to the AOJ, indicated that he did not complete his application.  However, it does not appear that these records have been associated with the claims file.  As the AOJ  has considered such evidence, in order for the Board to have a complete record, the AOJ should obtain the Veteran's Vocational Rehabilitation records and associate them with the claims file.  

Furthermore, in December 2007, the AOJ sent notice to the Veteran pertaining to his claim for a TDIU.  However, this notice only included the information and evidence needed for substantiating a claim pursuant to the provisions of 38 U.S.C.A. § 1151.  Nothing in this letter provided the information and evidence necessary to substantiate a claim for a TDIU.  As such, the Veteran has not received sufficient VCAA notice with respect to this issue. Thus, the AOJ should provide a VCAA letter informing the Veteran of the information and evidence necessary to substantiate the issue of entitlement to a TDIU to ensure full compliance with VCAA notice requirements.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).

Finally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his service-connected disabilities.  Thereafter, all identified records should be obtained for consideration in the Veteran's appeal.  
  
Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should furnish the Veteran with an appropriate VCAA letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should specifically include notice to the Veteran of the evidence necessary to substantiate his claim for a TDIU.  Further, the VCAA notice should also include an explanation as to the information or evidence needed to establish an effective date, as outlined in Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

2.  The AOJ should obtain the Veteran's VA Vocational Rehabilitation folders and associate these documents with the record. 

3.  Request that the Veteran identify any VA or non-VA healthcare provider who treated him for his service-connected disabilities.  After securing any necessary authorization from him, obtain all identified treatment records in accordance with VA regulations.  

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to address his functional impairment due to his service-connected disabilities and any medications taken for such disabilities.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

Following a review of the record, the examiner should describe the functional impairment caused solely by the Veteran's service-connected disabilities and any medications taken for such disabilities.  In this regard, the Veteran is service-connected for residuals of ruptured colon, abdominal scars, right lower quadrant abdominal neuralgia, and hernia.  The examiner should consider the Veteran's statements and testimony concerning the impact his disabilities have on his daily activities and employment.  In offering such opinion, the examiner should not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).

All opinions expressed by the examiner should be accompanied by a complete rationale.

5.  Thereafter, the AOJ should then submit the Veteran's claim for an rating in excess of 10 percent for his service-connected right lower quadrant abdominal neuralgia to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration on the basis that the severe constant pain described by the Veteran may result in functional loss that is not adequately addressed under the rating criteria for neuralgia of the ilioinguinal nerve.

Moreover, if, after the development discussed above is completed and the Veteran still does not meet the schedular criteria for TDIU, the AOJ should submit the Veteran's claim for a TDIU to the Director, Compensation and Pension Service for adjudication in accordance with the provisions of 38 C.F.R. 4.16(b).

6.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated.  If the issues remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


